 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT

 7                                 EASTERN DISTRICT OF CALIFORNIA

 8

 9   HANSEN EQUIPMENT COMPANY 401(k)                    )   Case No. 1:19-cv-00676-LJO-SKO
     PROFIT SHARING PLAN,                               )
10                                                      )
                             Plaintiff,                 )   ORDER DIRECTING THE CLERK
11                                                      )   OF COURT TO CLOSE THE CASE
     v.                                                 )
12                                                      )
     CARMEN VICTORIA IBARRA, VALARIE                    )   (Doc. 12)
13   ALEXIS COX, CHRISTINA TORRES,                      )
     MARCELINA TORRES, and MARGARITA                    )
14   TORRES,                                            )
                                                        )
15
                             Defendants.
16

17

18            On August 13, 2019, Plaintiff filed a notice of voluntary dismissal in which Plaintiff notifies

19   the Court of the dismissal of Plaintiff’s claims against Defendants. (Doc. 12.) Plaintiff filed this notice

20   before any of the Defendants served either an answer or a motion for summary judgment. Thus,

21   Plaintiff has voluntarily dismissed this matter pursuant to Federal Rule of Civil Procedure

22   41(a)(1)(A)(i). The Court therefore DIRECTS the Clerk of Court to close this case.

23

24   IT IS SO ORDERED.
25

26
     Dated:     August 13, 2019                                    /s/   Sheila K. Oberto              .
                                                         UNITED STATES MAGISTRATE JUDGE
27

28

29

30
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

29

30
